DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
4.	Claims 1-17 are allowed
Reason for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A multi-channel atomic magnetic detector, comprising: at least one detection assembly, each detection assembly comprising: a plurality of detection air chambers on a same plane,.., wherein the plurality of detection air chambers of each detection assembly are symmetrically or axisymmetrically arranged relative to a center of the light splitting member”, as required by claim 1.
Claims 2-17 are in condition for allowance, based on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 09/03/2021 and the searches attached disclose Ueno (U.S.Publication 20170356969) discloses  magnetic field measuring apparatus includes a measurement magnetic sensor, a reference magnetic sensor, a signal processing unit, a display unit, and a control unit that controls the units. The measurement magnetic sensor includes a light irradiation part, a cell, a polarization separating part, and a light receiving part, the magnetic field measuring apparatus irradiates gaseous alkali metal atoms enclosed in a cell with pump light and excite the atoms and irradiates the spin-polarized alkali metal atoms by excitation with probe light as linearly-polarized light. The alignment direction of the spin polarization of the alkali metal atoms is affected by a magnetic field and changes. The radiated probe light is affected by the alignment direction of the spin polarization and the rotation angle of the polarization plane changes. The rotation angle of the polarization plane is electrically detected, and thereby, the magnitude (intensity) of the magnetic field is measured. Each of the first light irradiation part and the second light irradiation part is adapted to output a laser light L that serves as the pump light and the probe light. 

    PNG
    media_image1.png
    598
    552
    media_image1.png
    Greyscale


Hokari (U.S. PN  9958514) discloses magnetic field measurement apparatus a frame, a gas cell, a measurement unit, coils, a controller and an output unit,  an object to be measured  is an object which is a measurement target of a magnetic field, for example, a human body, the cells in which gases such as alkali metal atoms are filled in internal space partitioned by a transparent member of glass, the measurement unit includes an irradiation unit which respectively irradiates pump light which has a circular polarization component and probe light which has a linear polarization component toward the gas cell and a detection unit which detects the probe light which passes through the gas cell. The irradiation unit irradiates the pump light and the probe light so as to cross over to each other or it is preferable to irradiate the pump light and the probe light so as to be orthogonal to each other. The detection unit extracts the linear polarization component among the detected probe light, specifies an angle at which the polarization surface thereof rotates after passing through the gas cell and measures a component in the positive z direction of a magnetic field in the gas cell based on the angle. Therefore, the measurement unit is an example of a first measurement unit which irradiates light to the gas cell and measures a component in a predetermined direction of a magnetic field in the gas cell.

    PNG
    media_image2.png
    568
    711
    media_image2.png
    Greyscale

However, both Ueno and Hokari do not disclose the above allowable subject matters. 




Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858